 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.21 Filed 04/21/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JEFFREY A. SNOWDEN, II,

                       Plaintiff,                      Case No. 1:20-cv-1158

v.                                                     Honorable Paul L. Maloney

HON. MICHAEL L. SCHIPPER et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently detained at the Barry County Jail. Plaintiff sues the Honorable

Michael L. Schipper, Barry County Prosecutor Julie A. Nakfoor-Pratt, Barry County Assistant

Prosecutor Christopher J. Elsworth, Psychologist Ann Zaborney, and Kristen Irene Navarre.
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.22 Filed 04/21/21 Page 2 of 7




                 Plaintiff alleges that Defendant Schipper has refused to grant Plaintiff a pretrial

release. Plaintiff reports that he is being held without bond and that he has been so held since

September 10, 2020. He claims that there is presently no trial date because the state found him

incompetent to stand trial.

                 Plaintiff alleges that Defendant Elsworth, in the process of prosecuting Plaintiff for

an unidentified crime, perhaps abuse of Plaintiff’s son, called for the cancellation of Plaintiff’s

bond by falsely claiming that Plaintiff would “put his ex-wife and children in body bags.” (Compl.,

ECF No. 1, PageID.5.)

                 Plaintiff alleges that Defendant Nakfoor-Pratt is responsible for Defendant

Elsworth’s misconduct because he is her subordinate.

                 Plaintiff alleges that Defendant Navarre is the mother of Plaintiff’s ex-wife.

Plaintiff notes that Navarre has a position of power, as well as contacts, in the Department of

Health and Human Services. Plaintiff acknowledges that Navarre’s actions with respect to

Plaintiff have been the actions of a “private person,” but that she conspired with Dr. Ann

Zaborney—who is a “state official” with the Department of Health and Human Services. (Id.)

Plaintiff believes that Navarre made the initial complaint that resulted in his arrest and influenced

the determination that Plaintiff was incompetent. Plaintiff contends that Defendant Navarre took

these actions to cover up the fact that her housemate was the person who abused Plaintiff’s son,

not Plaintiff.

                 Plaintiff sues Defendants Schipper, Nakfoor-Pratt, Elsworth, and Zaborney in their

official capacities. He sues Defendant Navarre in her official and personal capacity. Plaintiff asks

the Court to intervene, presumably in the state court prosecution, and investigate Plaintiff’s claims.




                                                   2
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.23 Filed 04/21/21 Page 3 of 7




Plaintiff notes that if the Court finds in his favor, he would then “wish to seek punitive, nominal

and compensatory damages.” (Id., PageID.4.)

       Younger abstention

               Generally, federal courts should abstain from deciding a matter that would interfere

with pending state proceedings involving important state matters unless extraordinary

circumstances are present. Younger v. Harris, 401 U.S. 37, 44–55 (1971). This principle is based

on notions of equity and comity, “and a continuance of the belief that the National Government

will fare best if the States and their institutions are left free to perform their separate functions in

their separate ways.” Id. at 44.

               Younger generally permits a federal court to abstain from considering a plaintiff’s

claims where: (1) the state proceedings are ongoing; (2) the state proceedings implicate important

state interests; and (3) the state proceedings afford an adequate opportunity to raise the federal

questions. Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

Exceptions to the Younger abstention doctrine have been recognized in the following

circumstances: (1) where “the state proceeding is motivated by a desire to harass or is conducted

in bad faith,” Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975); (2) where “[a] challenged statute

is flagrantly and patently violative of express constitutional prohibitions,” Moore v. Sims, 442 U.S.

415, 424 (1979) (quoting Huffman, 420 U.S. at 611); and (3) where there is “an extraordinarily

pressing need for immediate federal equitable relief,” Kugler v. Helfant, 421 U.S. 117, 125 (1975).

These exceptions have been interpreted narrowly. Zalman v. Armstrong, 802 F.2d 199, 205

(6th Cir. 1986).

               The three factors supporting Younger abstention are present in this case. First,

Plaintiff alleges that the misconduct of the Defendants relates to a criminal prosecution that

appears to be ongoing. Second, Plaintiff’s prosecution involves important state interests. See
                                                   3
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.24 Filed 04/21/21 Page 4 of 7




Younger, 401 U.S. at 43 (recognizing that when the state proceeding is criminal in nature, the

policy against federal interference is “particularly” strong); see also Parker v. Turner, 626 F.2d 1,

8 (6th Cir. 1980) (“Younger established a near-absolute restraint rule when there are pending state

criminal proceedings.”). Third, the state court proceedings provide an adequate opportunity for

Plaintiff to raise his constitutional challenges. Certainly Plaintiff will not hesitate to raise his

claims that the allegations are simply false and that Defendants are prosecuting him for

inappropriate reasons. Indeed, “‘[a]bstention is appropriate unless state law clearly bars the

interposition of the constitutional claims.’” Am. Family Prepaid Legal Corp. v. Columbus Bar

Ass’n, 498 F.3d 328, 332 (6th Cir. 2007) (quoting Squire v. Coughlan, 469 F.3d 551, 556 (6th Cir.

2006)). State law does not clearly bar the presentation of Plaintiff’s constitutional claims in his

criminal prosecution.

               Furthermore, Plaintiff’s allegations do not implicate any of the Younger exceptions.

He does not allege a flagrantly unconstitutional statute or an extraordinarily pressing need for

federal relief. Plaintiff’s allegations might be read to support a claim that Defendants have acted

in bad faith or intend to harass Plaintiff.     But, the Sixth Circuit has interpreted the “bad

faith/harassment” exception very narrowly:

       As we have explained, the Supreme Court has applied the bad faith/harassment
       exception “to only one specific set of facts: where state officials initiate repeated
       prosecutions to harass an individual or deter his conduct, and where the officials
       have no intention of following through on these prosecutions.” Ken-N.K., Inc. v.
       Vernon Township, 18 F. App’x 319, 324–25 n.2 (6th Cir. 2001) (citing Erwin
       Chemerinsky, Federal Jurisdiction § 13.4, at 806–08 (3d ed. 1999) ); see also, e.g.,
       McNatt v. Texas, 37 F.3d 629 (5th Cir. 1994) (holding that the bad faith/harassment
       exception to Younger “is extremely narrow and applies only in cases of proven
       harassment or prosecutions undertaken without hope of obtaining valid
       convictions”). In this case, the alleged harassment and other “willful, egregious,
       [and] malicious” conduct does not rise to the level required by the exception
       because there have not been repeated prosecutions of Lloyd.




                                                 4
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.25 Filed 04/21/21 Page 5 of 7




Lloyd v. Doherty, No. 18-3552, 2018 WL 6584288, at *4 (6th Cir. Nov. 27, 2018). Any claim that

Plaintiff’s prosecution is motivated by bad faith or harassment falls short because the Defendnats

did not fail to follow through on repeated prosecutions, if any.

                Because none of the exceptions to Younger abstention apply, the doctrine supports

abstention here. Cf. Michel v. City of Akron, 278 F. App’x 477, 479 (6th Cir. 2008) (affirming

application of Younger abstention to claim that defendants violated the plaintiff’s Fourth

Amendment rights when searching his property). Consequently, so long as Plaintiff’s criminal

proceedings remain pending in state court, the Court will not review the actions of the Defendants

in connection with the allegedly false charges or the allegedly false statements that prompted the

cancellation of his bond.

                Younger abstention warrants dismissal of a claim without prejudice. However,

where the only relief sought by the plaintiff is damages, the Court “must stay the case instead of

exercising its discretion to dismiss the case.” Nimer v. Litchfield Twp. Bd. of Trs., 707 F.3d 699,

702 (6th Cir. 2013). “This is because the United States Supreme Court has held that ‘[u]nder our

precedents, federal courts have the power to dismiss or remand cases based on abstention

principles only where the relief being sought is equitable or otherwise discretionary.’” Id. (quoting

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731 (1996)); see also Carroll v. City of Mount

Clemens, 139 F.3d 1072, 1079 (6th Cir. 1998) (Moore, J., concurring in part) (finding that “[w]hile

Quackenbush involved Burford abstention, its reasoning applies with equal force to Younger

abstention”).

                Plaintiff asks the Court to intervene and investigate. If the Court enters judgment

in Plaintiff’s favor, he indicates he would then seek damages. Because Plaintiff does not presently

seek damages, dismissal is appropriate.



                                                 5
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.26 Filed 04/21/21 Page 6 of 7




       Other issues

               It is important to note that Plaintiff’s complaint appears to suffer from many other

shortcomings. The Defendants he has chosen to sue and capacities in which he has chosen to sue

them implicate sovereign, judicial, and prosecutorial immunity. Moreover, Plaintiff has not

alleged any wrongdoing on the part of Defendant Zaborney; his allegations against Defendant

Nakfoor-Pratt are premised on respondeat superior, a theory that is not available under § 1983;

his conspiracy allegations are utterly conclusory; and, although Defendant Navarre appears to be

a state official, Plaintiff apparently acknowledges that she was not a “state actor” with respect to

her actions supporting Plaintiff’s prosecution. These issues may be appropriately addressed should

Plaintiff prevail in defending against the criminal charges.

               If Plaintiff does not prevail, Plaintiff will face the additional bar of Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994). In Heck, the Supreme Court held that a state prisoner

cannot make a cognizable claim under § 1983 for an allegedly unconstitutional conviction or for

“harm caused by actions whose unlawfulness would render a conviction or sentence invalid”

unless a prisoner shows that the conviction or sentence has been “reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus.” Id.

at 486–87 (footnote omitted).

               Because of Younger abstention, however, these are all matters for another day.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed without prejudice under the absention

doctrine set forth in Younger. The Court must next decide whether an appeal of this action would

be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth,

                                                 6
 Case 1:20-cv-01158-PLM-PJG ECF No. 4, PageID.27 Filed 04/21/21 Page 7 of 7




114 F.3d 601, 611 (6th Cir. 1997). For the same reasons the Court concludes that Plaintiff’s claims

are properly dismissed, the Court also concludes that any issue Plaintiff might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court

certifies that an appeal would not be taken in good faith.

               A judgment consistent with this opinion will be entered.



Dated:    April 21, 2021                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 7
